Exhibit 10.6

CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
January 1, 2007 (the “Effective Date”), by and between MODIGENE INC., a Delaware
corporation (the “Company”) and Dr. Abraham Havron (the “Consultant”) operating
through his privately owned company Operon Consultants, Ltd. (“Operon”) through
which the Consultant services to the Company will be rendered.
 
RECITALS
 
WHEREAS, the Company desires the expertise the Consultant can provide in
connection with the business of the Company and in connection with certain
scientific areas; and
 
WHEREAS, the Consultant has agreed to provide his services to the Company on the
terms and conditions hereinafter set forth; and
 
WHEREAS, the parties also desire to terminate certain prior agreements;
 
NOW, THEREFORE, the parties hereby agree as follows:
 
AGREEMENTS
 
1. Engagement, Period of Engagement.
 
(a) The Company offers to engage the Consultant and the Consultant hereby
accepts such engagement, to provide services to the Company as a consultant for
the period established under this Section 1 (the “Period of Engagement”). The
Period of Engagement commences on the Effective Date, and shall end on the date
that is 12 months after the Effective Date. The Period of Engagement may be
extended for subsequent 12-month periods upon the written agreement of the
Consultant and the Company.
 
(b) Notwithstanding anything contained herein to the contrary, the Period of
Engagement shall end upon any termination of this Agreement pursuant to Section
5.
 
2. Services. During the Period of Engagement, the Consultant shall provide the
following services:
 
(a) Serving in the capacity as the Chief Executive Officer of the Company and,
together with the President of the Company, supervising and controlling all of
the business, affairs and operations of the Company, subject to the direction
and control of the Board of Directors of the Company;
 
(b) Performing all duties incident to the office of Chief Executive Officer of
the Company and such other duties as may be prescribed from time to time by the
Board of Directors of the Company;
 

--------------------------------------------------------------------------------


 
(c)  design strategic and operational plans for the Company, recruit and
supervise personnel; and
 
(d) make such presentations and reports to the Board of Directors of the Company
(the “Board”) as and when the Board may request.
 
(e) All services listed in Section 2(b) - (d) will be provided by the Consultant
on part time basis of 3.5 business days per week.
 
3. Compensation. In consideration for any services to be provided under Section
2, the Company shall pay to the Consultant an annual consulting fee of Eighty
Thousand U.S. Dollars ($140,000.00) plus V.A.T (if applicable); payable in equal
monthly installments on the first of each month upon providing the Company with
an invoice. Payments will be in Israeli Shekels (IS) according to the official
IS-US$ exchange rate as published by the Bank of Israel on the date of payment
in (www.bankisrael.gov.il). Consultant shall be eligible to receive an annual
cash bonus up 25% of the annual consulting fee, as determined by the Board,
payable within 30 days after the end of the fiscal year of Employer, which shall
be based upon performance criteria established by the Board.
 
4. Expenses. If in connection with the performance of services hereunder at the
request of the Company, the Consultant incurs reasonable out-of-pocket costs for
expenses for travel, meals and lodging or other reasonable expenses of a type
for which other providers of professional services to the Company would be
reimbursed by the Company, the Consultant shall be entitled to reimbursement
therefor by the Company in accordance with the reasonable standards and
procedures established by the Company and communicated to the Consultant.
 
5. Termination of Agreement. This Agreement and the Period of Engagement
established hereunder shall terminate immediately upon the occurrence of any of
the following events: (i) the Consultant’s death; (ii) the Consultant’s material
breach of the Consultant’s obligations under Section 2 and subsequent failure to
substantially cure such breach after notice of such breach; (iii) the
Consultant’s voluntary termination of this Agreement for any reason, upon thirty
(30) days written notice to the Company; or (iv) in the event of no material
breach of the Consultant’s obligations under Section 2 and subsequent failure to
cure the same, the Company’s voluntary termination of this Agreement for any
reason, upon thirty (30) days written notice to the Consultant. In the event of
a termination of this Agreement in accordance with clause (iv) of the previous
sentence, the Company shall pay to the Consultant a lump sum equal $40,000.
Following the termination of this Agreement, the Company shall have no further
obligations hereunder, except as specified in the prior sentence. The provisions
of Sections 6, 7, 16 and 17 shall survive the termination of this Agreement.
 
6. Nonsolicitation. In consideration of the compensation to be paid to the
Consultant pursuant to Section 3, the Consultant hereby covenants and agrees
that for a period of twelve (12) months following the termination of this
Agreement for any reason, the Consultant will not directly or indirectly
(including, without limitation, any action by any corporation, partnership or
other entity for which the Consultant acts as officer, employer, or consultant
or in which the Consultant directly or indirectly holds a shareholder or other
ownership position greater than five percent (5%)) offer employment to, hire,
engage or assist another in offering employment to, hiring or engaging (without
regard to whether it would be in competition with the Company’s business) a
person who is or was an employee or who performed similar services of or for the
Company at any time during the then preceding twelve (12) month period or
undertake any business with or solicit the business of any person, firm or
company who shall have been a customer of the Company during the then preceding
twelve (12) month period, in any such case without the prior written consent of
the Company.
 
2

--------------------------------------------------------------------------------


 
7. Confidential Information. The Consultant shall maintain Confidential
Information (as defined below) in strict confidence and secrecy and shall not at
any time, directly or indirectly, use, publish, make lists of, communicate,
divulge or disclose to any person or business entity or use for any purpose any
Confidential Information or assist any third parties in doing so, except on
behalf of and for the benefit of the Company. The Consultant agrees, upon demand
by the Company, to promptly return all Confidential Information (including any
copies, extracts thereof or materials reflecting any such information) which is
in the Consultant’s possession.
 
For purposes of this Agreement, “Confidential Information” shall include, but
not be limited to, materials, records, data or trade secrets regarding the
assets, condition, business, financial information, business affairs, business
matters or other matters related to the Company and to its direct and indirect
subsidiaries and affiliates which the Consultant has knowledge of as a result of
the Consultant’s services for the Company. Confidential Information shall not
include information that becomes generally available to the public other than as
a result of disclosure by the Consultant. Nothing in this Agreement modifies or
reduces the Consultant’s obligations to comply with applicable laws related to
trade secrets, confidential information or unfair competition.
 
8. No Employment Relationship Created. The relationship between the Company and
the Consultant shall be that of client and independent contractor. The Company
shall not assume, and specifically disclaims, any obligations of an employer to
an employee which may exist under applicable law. The Consultant shall be
treated as an independent contractor for all purposes of federal, state and
local income taxes and payroll taxes and the Company shall report on the
appropriate IRS Form 1099 all compensation paid to the Consultant. The
Consultant shall be responsible for payment of all taxes, including federal,
state and local taxes, arising out of the Consultant’s activities in accordance
with this Agreement, including by way of illustration, but not limitation,
federal and state personal income tax and social security tax, all as may be
required by applicable law or regulation. The Consultant shall have the full
authority to select the means, manner and method of performing the services to
be performed under this Agreement. The Consultant shall not be considered by
reason of the provisions of this Agreement or otherwise as being an employee of
the Company. The Consultant shall not be eligible to participate in any employee
benefit plans offered by the Company or any of its subsidiaries to their
respective employees.
 
9. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the Consultant, the Consultant’s legal representatives and testate
or intestate distributees, and the Company, and its successors and assigns,
including, in the case of the Company, any successor by merger or consolidation
or a statutory receiver or any other person or firm or corporation to which all
or substantially all of the respective assets and business of the Company may be
sold or otherwise transferred. The Consultant may not assign any of his rights
under this Agreement without the prior written consent of the Company. Except as
expressly provided herein, nothing in this Agreement shall be construed to give
any person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement.
 
3

--------------------------------------------------------------------------------


 
10. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.
 
11. Modification. This Agreement may only be amended by a written agreement
executed by both parties.
 
12. Notices. All notices and other communications under this Agreement must be
in writing and will be deemed to have been duly given if delivered by hand or by
nationally recognized overnight delivery service (receipt requested) or mailed
by certified mail (return receipt requested) with first class postage prepaid:
 

(a)
if to the Company, to:

 
Modigene Inc.
8000 Towers Crescent Drive
Suite 1300
Vienna, Virginia 22182
Attention: President


with a copy to:
 
Gretchen Anne Trofa, Esq.
Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 W. Wacker Drive, Suite 2700
Chicago, Illinois 60606



(b)
if to Consultant, to:

 
_______________
_______________
_______________


or to such other person or place as either party shall furnish to the other in
writing. Except as otherwise provided herein, all such notices and other
communications shall be effective: (x) if delivered by hand, when delivered;
(y) if mailed in the manner provided in this Section, five (5) business days
after deposit with the United States Postal Service; or (z) if delivered by
overnight express delivery service, on the next business day after deposit with
such service.
 
4

--------------------------------------------------------------------------------


 
13. Entire Agreement. This Agreement and any documents executed by the parties
pursuant to this Agreement and referred to herein constitute a complete and
exclusive statement of the entire understanding and agreement of the parties
hereto with respect to their subject matter and supersede all other prior
agreements and understandings, written or oral, relating to such subject matter
between the parties.
 
14. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. Without limiting the
generality of the foregoing, if the scope of any provision contained in this
Agreement is too broad to permit enforcement to its full extent, but may be made
enforceable by limitations thereon, such provision shall be enforced to the
maximum extent permitted by law, and the Consultant hereby agrees that such
scope may be judicially modified accordingly.
 
15. Counterparts. This Agreement and any amendments hereto may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same agreement.
 
16. Termination of Prior Agreements. The parties agree that as of the Effective
Date the Consulting Agreement dated December 15, 2006 between the Consultant,
Operon and Modigene shall terminate and no party shall have any rights,
liabilities or obligations thereunder, except that sections 6,7, 8, and 16 of
such agreement shall survive such termination.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed, all as of the day and year first above written.

       
MODIGENE INC.
             
By:

--------------------------------------------------------------------------------

     
Its: 

--------------------------------------------------------------------------------


   

       
OPERON CONSULTANTS, LTD.
             
By:

--------------------------------------------------------------------------------

     
Its: 

--------------------------------------------------------------------------------


         

--------------------------------------------------------------------------------

Dr. Abraham Havron
     

 
5

--------------------------------------------------------------------------------

